DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CHARLES A. REYNOLDS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-2686

                          [February 11, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 562012CF000154A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Richardson v. United States, 526 U.S. 813, 817 (1999);
State v. Diguilio, 491 So. 2d 1129, 1139 (Fla. 1986).

GROSS, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.